Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 8, 10-12, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rittenhouse (7,868,510).
Regarding claim 1, Rittenhouse shows a stator pole (1200, Fig. 2a) for a stator of a transverse flux machine, the stator comprising a stator winding (1120) arranged in a winding space, and the winding space being formed circumferentially in a circumferential direction in relation to an axis of rotation of at least one rotor of the transverse flux machine (Fig. 3), the stator pole comprising:
a body element having a ferromagnetic material (magnetic pole), wherein the body element has at least one pole head (1212a) which, in an installation position, is configured to be arranged opposite the at least one rotor, and a magnetic return path 
wherein a number of the pole heads of the stator pole correspond to a number of the rotors (Fig. 5),
wherein the stator pole is configured to occupy only a portion (Fig. 6) of a circumference of the winding space in the circumferential direction when in the installation position, and
wherein the magnetic return path region has a curved shape (between 1210a and 1210b) which adjoins the at least one pole head, as a result of which the magnetic return path region is configured to define the winding space (1125) in part transversely to the circumferential direction.
Regarding claim 4, Rittenhouse also shows wherein the at least one pole head comprises a first pole head and a second pole head, wherein the first pole head, in the installation position, is configured to be arranged opposite a first rotor (1161, left) of the at least one rotor, wherein the magnetic return path region has the second pole head at an end opposite the first pole head, and wherein the second pole head, in the installation position, is configured to be arranged opposite a second rotor (1161, right) of the at least one rotor (Fig. 1a).
Regarding claim 6, Rittenhouse also shows a stator for a transverse flux machine, the stator comprising:
a stator winding (1120) arranged in a winding space of the stator, the winding space being formed circumferentially in a circumferential direction in relation to an axis of rotation of at least one rotor of the transverse flux machine; and
a plurality of stator poles (Fig. 2a), each stator pole of the plurality of stator poles comprising a body element having a ferromagnetic material (molded), wherein the body element has at least one pole head and a magnetic return path region (between 1120a and 1120b),
wherein the stator poles are arranged at a distance from one another in the circumferential direction (Fig. 6),
wherein the stator poles are arranged in such a way that pole heads of the stator poles are opposite the at least one rotor (Fig. 1a) in an installation position,
wherein the stator poles are configured to occupy only a portion (Fig. 6) of a circumference of the winding space in the circumferential direction when in the installation position, and
wherein magnetic return path regions of the stator poles have curved shapes (1208, Fig. 2a) which adjoin the pole heads, as a result of which the magnetic return path regions define the winding space in part transversely to the circumferential direction.
Regarding claim 8, Rittenhouse also shows wherein the winding space comprises a first circumferential subspace and a second circumferential subspace which is at a distance therefrom axially, and wherein the stator winding comprises a first partial winding arranged in the first circumferential subspace, and a second partial winding arranged in the second circumferential subspace (Fig. 1a), the first partial winding and the second partial winding being electrically coupled to one another such that a same electric current is supplied thereto (1820, Fig. 9).
Regarding claim 10, Rittenhouse also shows wherein, in the circumferential direction, the winding space comprises at least two segment spaces arranged adjacently to one another, and the stator winding comprises respective segment windings arranged in the segment spaces (Fig. 1a).

Regarding claim 12, Rittenhouse also shows wherein the stator winding comprises a plurality of electrical conductor elements (Fig. 6) arranged at a distance from one another.
Regarding claim 13, Rittenhouse also shows a  transverse flux machine comprising:
a stator having a stator winding (1120) arranged in a winding space and a plurality of stator poles, each stator pole of the plurality of stator poles comprising a body element having a ferromagnetic material, wherein the body element has at least one pole head and a magnetic return path region (Fig. 2a); and
at least one rotor (1160) arranged so as to be rotatable relative to the stator,
wherein the winding space (Fig. 3) is formed circumferentially 1n a circumferential direction in relation to an axis of rotation of the at least one rotor,
wherein the stator poles are arranged at a distance from one another in the circumferential direction (Fig. 6),
wherein the stator poles are arranged in such a way that pole heads of the stator poles are opposite the at least one rotor in an installation position,
wherein the stator poles are configured to occupy only a portion (Fig. 6) of a circumference of the winding space in the circumferential direction when in the installation position, and
wherein magnetic return path regions of the stator poles have curved shapes (Fig. 2a) which adjoin the pole heads, as a result of which the magnetic return path regions define the winding space in part transversely to the circumferential direction.
Regarding claim 15, Rittenhouse also shows wherein the stator winding comprises at least two circumferential partial windings formed at a distance from one another axially (Fig. 1a), and wherein a rotor of the at least one rotor is arranged for each circumferential partial winding of the at least two circumferential partial windings (Fig. 1a).
Regarding claim 16, Rittenhouse also shows a linear machine comprising:
a stator having a stator winding (1120) arranged in a winding space and a plurality of stator poles, each stator pole of the plurality of stator poles comprising a body element having a ferromagnetic material, wherein the body element has at least one pole head and a magnetic return path region (Fig. 2a); and
at least one rotor (Fig. 3) arranged so as to be transversely displaceable relative to the stator, the winding space being formed in a longitudinal direction along a displacement path of the at least one rotor,
wherein the stator poles are arranged at a distance from one another along the displacement path (Fig. 6), and
wherein the stator poles are arranged such that pole heads of the stator poles, in an installation position, are opposite the at least one rotor, and return path regions of the stator poles define the winding space in part transversely to the displacement path (Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittenhouse in view of Calley et al. (2013/0113320).
Regarding claim 3, Rittenhouse shows all of the limitations of the claimed invention except for wherein the body element comprises a soft magnetic composite as a material at least in part.
Calley et al. shows wherein the body element comprises a soft magnetic composite as a material at least in part (para. 108) for the purpose of reducing eddy current with cheap material.
	Since Rittenhouse and Calley et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.

Regarding claim 5, Calley et al.  also shows further comprising: an electrical insulating element (para. 0058).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittenhouse in view of Kim et al. (7,138,734).
Regarding claim 7, Rittenhouse shows all of the limitations of the claimed invention except for wherein the stator poles are arranged in the circumferential direction in such a way that the magnetic return path regions thereof alternately define a respective opposing region of the winding space transversely to the circumferential direction.
Kim et al. shows wherein the stator poles are arranged in the circumferential direction in such a way that the magnetic return path regions thereof alternately define a respective opposing region of the winding space transversely to the circumferential direction (Fig. 3a)  for the purpose of reducing stress.
	Since Rittenhouse and Kim et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a soft magnetic composite as taught by Kim et al. for the purpose discussed above.
Allowable Subject Matter
Claims  2, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the stator pole, wherein the body element comprises a plurality of ferromagnetic sheets electrically insulated from one another, wherein the ferromagnetic sheets are arranged so as to directly adjoin one another in a plane spanned by a curve of the curved shape as recited in claim 2; the stator, wherein the first partial winding and the second partial winding are electrically coupled to one another such that the same electric current is supplied to the partial windings in opposite directions in the circumferential direction as recited in claim 9; the transverse flux machine, wherein the at least one rotor comprises two rotors arranged coaxially with one another and at a distance from one another radially, and wherein the stator is arranged radially between the two rotors as recited in claim 14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



3/26/2022

/DANG D LE/Primary Examiner, Art Unit 2834